DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (U.S. PGPub 2010/0314865) in view of Armitage (WO7800004) and Durand (U.S. Patent 6,408,515).
Claim 1: Hatton discloses a method for manufacturing in which a projected part (e.g. lower end of pipe 10 in Fig. 4) formed on an assembly surface of a first component (e.g. the remainder of the pipe) and a recessed part (bore “b”) formed on an assembly surface of a second component (flange 12 in Fig. 4) are fitted to each other so that the first component (10) and the second component (12) are assembled together (Figs. 2-3 and paragraph 51), the method comprising: forming a barb structure (16) protruding outward of the projected part (10) on an outer circumferential surface of the projected part (Fig. 4); and forming a groove (corresponding 16) into which the barb structure fits on an inner circumferential surface of the recessed part (paragraph 51), wherein the first and second components are assembly blocks that have a same shape (in this case, the examiner submits that the term “assembly block” is broad and not well-defined such that the parts 10 and 12 may be broadly construed as “assembly blocks”, and furthermore broadly have “a same shape” in the sense that they are both cylindrical, for example).
The barb structure 16 is not necessarily formed protruding towards the root side of the projected part. However, Armitage teaches a similar pipe structure wherein the barb structure is formed protruding towards the root side of the projected part (pipe 1 having structure 4 - Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb structure to protrude toward the root side of the projected part because the ratchet-like structure creates a substantially permanent connection (Armitage - page 5, lines 28-30).
Hatton does not necessarily disclose using the method in manufacturing a vehicle. However, it is generally known to make various pipe connections using any known means in assembling a vehicle, for example as taught by Durand (column 4, lines 46-65). Thus, it would have been obvious to one of ordinary skill to have used the method of Hatton for manufacturing a vehicle (e.g. a frame) since it allows higher strength steel to be used with thinner walled pipes whilst meeting load specifications and long term fatigue performance without welding (Hatton - paragraph 9), which may benefit a vehicle frame.
Alternatively to the broad interpretation of “wherein the first and second components are assembly blocks that have a same shape”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Hatton on parts of other shapes as it has been held that the configuration of the claimed components is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed components was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, page 7, lines 2-5, Applicant has not disclosed any criticality for the claimed shapes of the components. For example, Armitage further teaches that the similar joint structure may be employed on two pipes (page 7, lines 13-17), which would be understood as having a same shape.
Claim 2: Hatton discloses a method for manufacturing in which a projected part (e.g. lower end of pipe 10 in Fig. 4) formed on an assembly surface of a first component (e.g. the remainder of the pipe) and a recessed part (bore “b”) formed on an assembly surface of a second component (flange 12 in Fig. 4) are fitted to each other so that the first component (10) and the second component (12) are assembled together (Figs. 2-3 and paragraph 51), the method comprising: forming a barb structure (16) protruding inward of the recessed part (12) on an inner circumferential surface of the recessed part (Fig. 4); and forming a groove (corresponding 16) into which the barb structure fits on an outer circumferential surface of the projected part (paragraph 51), wherein the first and second components are assembly blocks that have a same shape (in this case, the examiner submits that the term “assembly block” is broad and not well-defined such that the parts 10 and 12 may be broadly construed as “assembly blocks”, and furthermore broadly have “a same shape” in the sense that they are both cylindrical, for example).
The barb structure 16 is not necessarily formed protruding towards the root side of the recessed part. However, Armitage teaches a similar pipe structure wherein the barb structure is formed protruding towards the root side of the projected part (pipe fitting 3 having structure 14 - Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb structure to protrude toward the root side of the recessed part because the ratchet-like structure creates a substantially permanent connection (Armitage - page 5, lines 28-30).
Hatton does not necessarily disclose using the method in manufacturing a vehicle. However, it is generally known to make various pipe connections using any known means in assembling a vehicle, for example as taught by Durand (column 4, lines 46-65). Thus, it would have been obvious to one of ordinary skill to have used the method of Hatton for manufacturing a vehicle (e.g. a frame) since it allows higher strength steel to be used with thinner walled pipes whilst meeting load specifications and long term fatigue performance without welding (Hatton - paragraph 9), which may benefit a vehicle frame.
Alternatively to the broad interpretation of “wherein the first and second components are assembly blocks that have a same shape”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Hatton on parts of other shapes as it has been held that the configuration of the claimed components is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed components was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, page 7, lines 2-5, Applicant has not disclosed any criticality for the claimed shapes of the components. For example, Armitage further teaches that the similar joint structure may be employed on two pipes (page 7, lines 13-17), which would be understood as having a same shape.
Claim 3 and 6: Referring to Hatton, when the first component (10) and the second component (12) are to be assembled together, the projected part (10) is cooled (paragraph 54).
Claims 4 and 7: Referring to Hatton, when the first component and the second component are to be assembled together, the recessed part is heated (paragraph 54).
Claims 5 and 8: Referring to Hatton, a plurality of the barb structures (16) are arranged in a depth direction (vertical direction in Fig. 4) of the recessed part or in a height direction of the projected part (see Fig. 4).

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments essentially rely on amendments to the claims to overcome the prior art. The amendments have been addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726